Judgment of the Supreme Court, Kings County, dated November 30, 1966, reversed, on the law and facts, with one bill of costs to appellants jointly, and complaint and cross complaint dismissed. 'The undisputed evidence shows that plaintiff was injured when, fully conscious of the risk involved in stepping over an obvious sidewalk excavation, she nevertheless unsuccessfully attempted to do so though an alternate way, earlier used by her, had provided a safe course across the roadway over which she was required to travel en route to her home. In our opinion, plaintiff was thus contributorily negligent as a matter of law (Nucci v. Warshaw Gonstr. Gorp., 12 N Y 2d 16; Townes V. Park Motor Sales, 7 A D 2d 109; Utica Mut. Ins. Go. v. Amsterdam Color Works, 284 App. Div. 376; cf. Whalen v. Citizens’ Gas Light Go-., 151 N. Y. 70). Beldoek, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.